IN THE COURT OF APPEALS OF IOWA

                                   No. 15-0752
                               Filed April 27, 2016


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

JAYEL ANTRONE COLEMAN,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Scott County, Christine Dalton

Ploof, District Associate Judge.



      A defendant challenges the continuation of a traffic stop leading to his

driving-while-barred conviction. AFFIRMED.



      Micki Mayes of Micki M. Mayes Law Firm, Davenport, for appellant.

      Thomas J. Miller, Attorney General, and Darrel Mullins, Assistant Attorney

General, for appellee.



      Considered by Tabor, P.J., and Bower and McDonald, JJ.
                                        2


TABOR, Presiding Judge.

      Jayel Coleman appeals his conviction for driving while barred.           He

contends the district court wrongly denied his motion to suppress evidence of his

license status obtained by a police officer after reasonable suspicion for the

traffic stop had evaporated. Because Iowa case law allows an officer to ask for

the driver’s operating license even after resolving any ambiguity as to whether

criminal activity was afoot, we affirm the suppression ruling and Coleman’s

conviction.

I.    Facts and Prior Proceedings

      Patrolling Highway 61 at 9:30 p.m. on August 18, 2014, Eldridge police

officer Jim Morris stopped a Pontiac Bonneville after his computer check

revealed the car’s female owner had a suspended driver’s license. Only upon

approaching the driver’s side window did Officer Morris realize the driver was not

a woman. Despite knowing he no longer had reasonable suspicion to investigate

the driving status of the car’s female owner, Officer Morris asked the male driver

for “his license, registration, and proof of insurance.” Jayel Coleman “was not

able” to give the officer the registration but produced identification and told the

officer he had borrowed his sister’s car. The officer checked Coleman’s driving

status, learned that his license was barred, and arrested him.

      The State filed a trial information charging Coleman with driving while

barred as an habitual offender in violation of Iowa Code section 321.561 (2013).

Coleman filed a motion to suppress evidence seized as a result of a traffic stop.

On December 30, 2014, the district court held a suppression hearing and denied

Coleman’s motion with the following ruling:
                                          3


       The officer had probable cause to stop the car. Although the
       probable cause was resolved when the officer approached the car
       and realized the driver was a male, he was justified in determining
       the identity and driving privileges of the actual driver and to ensure
       Defendant had authority to be driving the owner’s car.

       Coleman agreed to a bench trial on the minutes of evidence, and the

district court found the State established the elements of driving while barred

beyond a reasonable doubt.       The court sentenced Coleman to unsupervised

probation. Coleman filed an appeal to challenge the suppression ruling.

       After the Iowa Supreme Court transferred the appeal to our court, we

requested further briefing to address the impact of three recent cases—

Rodriguez v. United States, 135 S. Ct. 1609 (2015); In re Pardee, 872 N.W.2d
384 (Iowa 2015); and People v. Cummings (Cummings II), 46 N.E.3d 248 (Ill.

2016) (following order from United States Supreme Court granting certiorari,

vacating previous decision, and remanding for Illinois Supreme Court to consider

Rodriguez)—on the issue raised by Coleman.          The parties filed supplemental

briefs on April 6, 2016.

II.    Scope of Review

       We review the suppression ruling de novo because Coleman raises a

constitutional argument.1 See State v. Pals, 805 N.W.2d 767, 771 (Iowa 2011).




1
 Coleman’s appellate brief mentions both the federal and state constitutions but does
not contend these facts call for an analysis under article I, section 8 of the Iowa
Constitution distinct from our examination under the Fourth Amendment. At trial,
Coleman did not assert a state constitutional basis for suppressing the evidence
obtained during the stop. Further, on appeal Coleman largely relies on State v. Vance,
790 N.W.2d 775, 780 (Iowa 2010), which limits its discussion to the Fourth Amendment.
Accordingly, we will not look for an independent basis for suppression under our state
constitution. See State v. Prusha, 847 N.W.2d 627, 630 (Iowa 2016); see also State v.
Lowe, 812 N.W.2d 554, 556 (Iowa 2012).
                                        4


III.   Analysis

       Both the Fourth Amendment and article I, section 8 prohibit law

enforcement from conducting unreasonable searches and seizures. See State v.

Tyler, 830 N.W.2d 288, 291 (Iowa 2013). A traffic stop constitutes a seizure and,

to be considered reasonable, must be supported by either probable cause or

reasonable suspicion. Id. at 292. The seizure incident to a traffic stop is more

like a Terry stop than a formal arrest. See Knowles v. Iowa, 525 U.S. 113, 117

(1998) (citing Berkemer v. McCarty, 468 U.S. 420, 439 (1984), in turn citing Terry

v. Ohio, 392 U.S. 1 (1968)). An officer has reasonable suspicion to initiate a

traffic stop to investigate whether the driver has a valid operator’s license “when

the officer knows the registered owner of the vehicle has a suspended license,

and the officer is unaware of any evidence or circumstances indicating the

registered owner is not the driver of the vehicle.” Vance, 790 N.W.2d at 781.

       On appeal, Coleman does not argue Officer Morris’s stop of the Pontiac

Bonneville was invalid at its inception. Indeed he cannot, given the holding in

Vance. “To be reasonable is not to be perfect . . . .” Heien v. North Carolina,

135 S. Ct. 530, 536 (2014) (explaining the Fourth Amendment allows for some

mistakes by police).   Instead, Coleman argues: “At the point that the officer

discovered the gender of the driver was not the same gender as the registered

owner, the officer should have ceased any further investigation.”

       In response, the State contends Officer Morris had authority under State v.

Jackson, 315 N.W.2d 766, 767 (Iowa 1982), to ask Coleman for his driver’s
                                             5

license.2 In Jackson, the officer stopped a car for failure to display a license

plate. 315 N.W.2d at 767. When the officer approached the car, the driver

directed his attention to a properly displayed department of transportation (DOT)

paper plate. Id. Our supreme court held at that point in their encounter, “there

arose no requirement that [the officer] treat the defendant as if he had never

seen him.” Id. (noting traffic stop was not “random or selective” and did not

violate the parameters of constitutional stops outlined in Delaware v. Prouse, 440
U.S. 648, 661 (1979)).

         The Jackson court reasoned:

         Section 321.174, The Code, requires all persons operating a motor
         vehicle upon a highway in the state to have immediate possession
         of a valid operator’s license, and to display the same upon the
         demand of a peace officer. Notwithstanding the fact that a mistake
         concerning the license plates led to the defendant’s stop, there was
         nothing illegal about the fact that, once he was stopped and
         exonerated, he was asked to display his operator’s license.

Id.

         Our court has applied the Jackson rationale to justify a peace officer

asking for license and registration where the investigatory stop was based on a

reasonable mistake of fact.         See State v. Saffold, No. 14-0223, 2015 WL
1849398, at *2-3 (Iowa Ct. App. Apr. 22, 2015) (“Because the deputy did not

learn the driver was someone other than the owner until he had reached the

window and was questioning the driver, the reasonable suspicion he acquired on

checking the registration of the owner allowed him to complete the inquiry.”); see

also State v. Knight, 853 N.W.2d 273, 278 (Iowa Ct. App. 2014) (rejecting

defendant’s position that deputy “acted unreasonably in going to the driver’s

2
    Coleman does not discuss Jackson in his briefing.
                                           6


window to explain his mistake and ask for Knight’s license”).3                 We are

constrained to abide by the same line of reasoning here. See State v. Hastings,

466 N.W.2d 697, 700 (Iowa Ct. App. 1990) (“We are not at liberty to overrule

Iowa Supreme Court precedent.”).

       Although we are not at liberty to overrule Jackson, we do recognize some

questions about its continuing vitality. In Vance, our supreme court noted the

defendant did not raise the issue of the whether the stop continued to be valid

upon the officer’s discovery that the driver was, in fact, not the registered owner

of the car. Vance, 790 N.W.2d at 783 n.1. The court cited Florida v. Royer, 460
U.S. 491, 500 (1983), for the proposition that “the scope of an investigatory stop

must be carefully tailored to its underlying justification and last no longer than

necessary to effectuate the purpose of the stop.” Id. Without acknowledging

Jackson, the Vance court appeared to view the officer’s authority to ask for the

operating license after realizing the driver was not the owner as an open question

in Iowa. The court wrote: “A number of jurisdictions have invalidated the further

detention or investigation of a suspect after the initial purpose of an investigatory

stop has been resolved.” Id. (collecting cases). Ultimately, Vance expressed “no

opinion on the merits of this issue” because it was not preserved for appellate

review. 790 N.W.2d at 783 n.1.



3
 As an aside, in both Knight and Saffold, the officers developed independent reasonable
suspicion after approaching the drivers. Saffold, 2015 WL 1849398, at *3 (explaining
“Saffold showed signs of intoxication” when officer asked for his license); Knight, 853
N.W.2d at 278 (“Even assuming the deputy could do no more than tell the driver why he
had made the stop and then allow him to be on his way, once the deputy smelled alcohol
and saw Knight’s eyes were bloodshot and watery during that conversation, the deputy
developed reasonable suspicion to launch an investigation into possible drunk driving.”).
                                         7


       The majority of jurisdictions that have examined this issue have decided

once probable cause or reasonable suspicion for a traffic stop is dispelled, an

officer may not continue the detention for any investigation, including asking a

motorist for a driver’s license. See, e.g., United States v. Trestyn, 646 F.3d 732,

744 (10th Cir. 2011) (holding request for driver’s license exceeded scope of

stop’s underlying justification); United States v. Edgerton, 438 F.3d 1043, 1044

(10th Cir. 2006) (reiterating United States v. McSwain, 29 F.3d 558, 561 (10th

Cir. 1994), instructs that trooper, “as a matter of courtesy,” should have explained

to defendant the reason for the initial stop and then allowed her to continue on

her way without requiring her to produce her license and registration); United

States v. Valadez, 267 F.3d 395, 398–99 (5th Cir. 2001) (holding where an

officer properly initiated a stop to investigate a motor-vehicle law violation and

learned no violation had occurred, the purpose of the investigatory stop was

satisfied and any further detention or investigation violated the Fourth

Amendment); United States v. Wise, 418 F. Supp. 2d 1100, 1107 (S.D. Iowa

2006) (holding deputy illegally detained defendants when he asked driver for

identification because his investigation was no longer related to the purpose of

the stop); People v. Redinger, 906 P.2d 81, 86 (Colo. 1995) (holding once

purpose of initial investigation was satisfied, police conduct in requiring

defendant to produce information without either reasonable suspicion or probable

cause was unwarranted); State v. Diaz, 850 So. 2d 435, 436 (Fla. 2003) (finding

no justification for continuing restraint of motorist and obtaining information from

him after no question remained concerning the car’s temporary license plate);

Holly v. State, 918 N.E.2d 323 (Ind. 2009) (finding initial detention lawful because
                                          8


officer knew registered owner had suspended license and person driving could

not be seen before stop, but once officer determined driver was male, while

registered owner was female, officer had no reason to conduct additional

inquiry); State v. Diaz-Ruiz, 211 P.3d 836, 844 (Kan. Ct. App. 2009) (ruling

“because the trooper’s reasonable suspicion evaporated once he observed that

the ladder was secure, the trooper had no reason to detain the defendants to

perform the tasks incident to an ordinary traffic stop”); State v. Chatton, 463
N.E.2d 1237, 1238–41 (Ohio 1984) (holding officer who stopped vehicle with no

visible license plates had no authority to further detain driver or ask for his

driver’s license after officer determined car had valid temporary permit);

McGaughey v. State, 37 P.3d 130, 140 (Okla. Crim. App. 2001) (holding “an

officer who realizes that his stop of a vehicle was mistaken—and who has no

other cause for reasonable suspicion of the driver—has no authority to further

detain the driver or his vehicle”); State v. Farley, 775 P.2d 835, 836 (Or. 1989)

(holding police had no authority to routinely ask for driver’s license and detain

drivers while checking on their status after satisfying initial reason for stop); State

v. Hayen, 751 N.W.2d 306, 311 (S.D. 2008) (holding officer’s request for driver’s

license and proof of insurance constituted an unconstitutional detention); State v.

Morris, 259 P.3d 116, 124 (Utah 2011) (holding that after resolving reason for

stop, officer may approach driver only to explain mistake and may not

constitutionally ask for identification, registration, or proof of insurance, unless

officer develops independent probable cause to extend detention); State v.

DeArman, 774 P.2d 1247, 1247–49 (Wash Ct. App. 1989) (holding officer who

initially believed vehicle might be disabled because it remained motionless at
                                           9


stop sign for one minute had no authority to detain, question, or seek

identification from driver once it became clear that vehicle not disabled).

       But other jurisdictions have allowed officers to request a driver’s license

even without a continued reason to detain the motorist.            See, e.g., State v.

Gulick, 759 A.2d 1085, 1088 (Me. 2000) (holding “[a]fter an officer stops a

vehicle, he may request verification of the operator’s right to drive, even when the

original reason for a stop has disappeared, or evaporated, before the request is

made”); Hart v. State, 235 S.W.3d 858, 861 (Tex. Crim. App. 2007) (where the

initial traffic stop is valid, a license check of the driver, even if conducted after the

officer has determined that the motorist is not guilty of the violation for which he

or she was originally stopped, is not unreasonable so long as it does not unduly

prolong the motorist’s detention); State v. Williams, 655 N.W.2d 462, 468 (Wis.

2002) (finding police had authority under state statute to require driver to display

license on demand if driver was already stopped for lawful purpose).

       Our supreme court’s decision in Jackson aligns with the minority point of

view. Jackson’s discussion of the officer’s authority to ask the motorist to display

his operator’s license even after he was “exonerated” relies on Iowa Code

section 321.174. 315 N.W.2d at 767. Subsection (3) of that statute requires a

licensee to have his or her driver’s license in immediate possession at all times

when operating a motor vehicle and “to display the same upon demand” of a

peace officer, judge, or DOT official. Iowa Code § 321.174(3). Jackson does not

specifically address whether it is reasonable under the Fourth Amendment for the

officer to prolong the detention of the motorist to demand his or her driver’s

license. 315 N.W.2d at 767.
                                           10


       The constitutionality of prolonging a traffic stop was discussed last year by

the United States Supreme court in Rodriguez and the Iowa Supreme Court in

Pardee.    Those cases confirmed an officer “may conduct certain unrelated

checks during an otherwise lawful traffic stop” but “may not do so in a way that

prolongs the stop, absent the reasonable suspicion ordinarily demanded to justify

detaining an individual.” Pardee, 872 N.W.2d at 393 (citing Rodriguez, 135 S. Ct.

at 1615). In Rodriguez, the Court explained: “Like a Terry stop, the tolerable

duration of police inquiries in the traffic-stop context is determined by the

seizure’s ‘mission’—to address the traffic violation that warranted the stop, . . .

and attend to related safety concerns.” Rodriguez, 135 S. Ct. at 1614 (internal

citations omitted).

       In his supplemental brief, Coleman focuses on the “mission” discussion.

In Rodriguez, the officer’s mission was to find out why the defendant had veered

off the road, not to investigate whether Rodriquez was carrying drugs, which is

why the court concluded the officer had no reason to continue detaining

Rodriguez once the officer determined the driver veered to miss a pothole and a

warning ticket was issued. Id. at 1614-15. Coleman contends in his case, “[t]he

mission of the stop was to determine if the registered owner was the driver and

cite or arrest her for driving illegally. The mission was concluded as soon as the

officer determined that the driver was not the registered owner.”

       By contrast, the State’s supplemental brief emphasizes the “related safety

concerns” language from Rodriquez. The State quotes the case’s next passage:

       Beyond determining whether to issue a traffic ticket, an officer’s
       mission includes “ordinary inquiries incident to [the traffic] stop.” . . .
       Typically such inquiries involve checking the driver’s license,
                                            11


       determining whether there are outstanding warrants against the
       driver, and inspecting the automobile’s registration and proof of
       insurance.

Id. at 1615 (internal citations omitted).

       The State acknowledges under Rodriguez and Pardee, an officer may not

prolong a traffic stop to call for a drug-dog sniff or engage in other questioning

aimed at detecting evidence of criminal wrongdoing, without suspicion. But the

State asserts an officer may make “ordinary inquiries” such as asking for a

driver’s license and registration without violating the Fourth Amendment. The

State categorizes those “ordinary inquiries” as checks that “relate to safety of the

officer and those who share the road with the motorist.” The State argues “even

if the purpose of the stop—the traffic infraction—has dissipated, the traffic stop

still presents a danger to the officer that justifies the typical inquiries.”

       The danger to peace officers inherent in traffic stops emerged as the key

consideration for the Illinois Supreme Court as it recently confronted an almost

identical factual scenario. See Cummings II, 46 N.E.3d at 251-52. Originally, a

majority of the Illinois high court decided a police officer violated the Fourth

Amendment when, after stopping a van solely because it was registered to a

woman with an outstanding arrest warrant, the officer asked the male driver for

his operator’s license. People v. Cummings (Cummings I), 6 N.E.3d 725, 727,

733 (Ill. 2014) (holding “unless a request for identification is related to the reason

for the stop, it impermissibly extends the stop and violates the Constitution”).

The United States Supreme Court granted the government’s petition for writ of

certiorari, vacated the original decision, and remanded for further consideration in

light of Rodriguez. Illinois v. Cummings, 135 S. Ct. 1892 (2015).
                                           12


       On remand, the Illinois Supreme Court unanimously held the officer’s

request for Cumming’s license did not impermissibly prolong the traffic stop, even

though reasonable suspicion had vanished when the officer saw the defendant

was not the vehicle’s registered owner. Cummings II, 46 N.E.3d at 252-53. The

Illinois court read Rodriguez as reasoning “unrelated inquiries impermissibly

prolong the stop beyond its original mission, when those inquiries are not

precipitated by reasonable suspicion,” but “[o]rdinary inquiries incident to the stop

do not prolong the stop beyond its original mission, because those inquiries are a

part of that mission.” Id. at 252. Rejecting Cummings’ argument that the State

had not proven how checking the driver’s license promotes officer protection, the

Illinois court opined: “[W]here a traffic stop is lawfully initiated, the interest in

officer safety entitles the officer to know the identity of a driver with whom he is

interacting.”

       The State embraces the rationale in Cummings II decision, citing statistics

showing the perils faced by officers during traffic stops and asserting: “An officer

may choose to mitigate his risk by identifying the person he has met from license

and registration, and it does little to impair the motorist’s constitutional rights.” It

is true routine traffic stops raise a concern for officer safety, but “the threat to

officer safety from issuing a traffic citation . . . is a good deal less than in the case

of a custodial arrest.” Knowles, 525 U.S. at 117. And arguably the threat to

officer safety would be even less if the officer waved the motorist on with a brief

explanation for the mistaken stop, rather than extending the encounter by asking

for license, registration, and proof of insurance.
                                        13

      In his supplemental briefing, Coleman discusses Cummings I decision,

arguing the Illinois court was correct in originally deciding when reasonable

suspicion ended the seizure and continued investigation was unlawful. Coleman

contends under the Terry standard, Officer Morris did not have “articulable facts”

to reasonably warrant the intrusion of asking for his license after discovering he

was not the car’s registered owner. See Terry, 392 U.S. at 20; see also Royer,
460 U.S. at 498 (explaining person “may not be detained even momentarily

without reasonable, objective grounds for doing so”).

      While Coleman’s position has won over a majority of courts addressing

this question in other jurisdictions, our supreme court has yet to expressly retreat

from its position in Jackson. Moreover, the majority’s analysis in Rodriguez may

be read to approve of the sentiments in Jackson that there is “nothing illegal”

about asking a driver to display his operator’s license “once he was stopped and

exonerated” because such an “ordinary inquiry” is part of the officer’s “traffic

mission.” See Cummings II, 46 N.E.3d at 252.

      The final chapters may yet be written on the constitutional question arising

in this case.   For instance, the United States Supreme Court may decide to

directly address the application of Rodriguez to a factual scenario where the

officer makes “ordinary inquiries” concerning license and registration after

reasonable suspicion has vanished rather than amid a traffic stop based on

reasonable suspicion or probable cause.        Or the Iowa Supreme Court may

decide to answer the question it left open in Vance regarding the propriety of an

investigation after the initial purpose of an investigatory stop has been resolved.

But for now, we are compelled to follow Jackson and decide the Fourth
                                            14


Amendment did not prohibit Officer Morris from asking for Coleman’s license

despite the fact a mistake concerning the identity of the Pontiac Bonneville’s

registered owner led to the traffic stop.

       AFFIRMED.

       Bower, J., concurs; McDonald, J., concurs specially.
                                          15


MCDONALD, Judge. (concurring specially)

       I respectfully concur in the judgment of the court.         I write separately,

however, because I do not share the majority’s apparent reluctance in concluding

an officer’s request for driver’s license, registration, and proof of insurance

following an undisputedly lawful traffic stop is constitutional.

       I begin with first principles.

              The Fourth Amendment protects the right of the people to be
       secure in their persons, houses, papers, and effects, against
       unreasonable searches and seizures. As the text indicates, the
       ultimate touchstone of the Fourth Amendment is reasonableness.
       We have defined reasonableness in objective terms by examining
       the totality of the circumstances and by considering the traditional
       protections against unreasonable searches and seizures afforded
       by the common law at the time of the framing. When traditional
       protections have not provided a definitive answer, our precedents
       have analyzed a search or seizure in light of traditional standards of
       reasonableness by assessing, on the one hand, the degree to
       which it intrudes upon an individual's privacy and, on the other, the
       degree to which it is needed for the promotion of legitimate
       governmental interests.

Rodriguez v. United States, 135 S. Ct. 1609, 1617-18 (2015) (Thomas, J.,

dissenting) (internal marks and citations omitted).

       I readily conclude the officer’s request for Coleman’s driver’s license,

registration, and proof of insurance was reasonable. The officer lawfully initiated

a traffic stop. Although the officer’s suspicion quickly dissipated upon realizing

the driver was not of the same gender as the registered owner of the vehicle, the

officer was allowed to conduct regulatory inquiry related to enforcement of the

traffic laws and officer safety once there. The officer’s ability to conduct such

inquiry is justified, for constitutional purposes, by the government’s legitimate

interests in enforcement of the traffic laws and protecting officer safety when
                                         16

balanced against the de minimis imposition upon the detained motorist. See

Virginia v. Moore, 553 U.S. 164, 171 (2008) (determining reasonableness by

balancing the legitimate governmental interests against the degree of intrusion

on an individual’s privacy). The government’s interests in enforcement of the

traffic laws and protecting officer safety exist independent of the officer’s reason

for initiating the traffic stop. See Rodriguez, 135 S. Ct. at 1616 (“Highway and

officer safety are interests different in kind from the Government’s endeavor to

detect crime in general or drug trafficking in particular.”).      This is why, for

example, an officer may ask for proof of insurance during the course of any

lawfully initiated traffic stop even when the request for proof of insurance has no

relation to the reason for the stop. See, e.g., United States v. Gregory, 302 F.3d
805, 809 (8th Cir. 2002) (“The Fourth Amendment grants an officer conducting a

routine traffic stop latitude to check the driver’s identification and vehicle

registration . . . .”). It necessarily follows then that, following a lawful stop, the

officer always has independent justification for carrying out de minimis regulatory

inquiry related to enforcement of the traffic laws and protecting officer safety,

including a request for records related to operation of the vehicle.

       This conclusion is squarely supported by Rodriguez. The Supreme Court

clearly stated that “the mission” of any lawfully initiated traffic stop includes

regulatory inquiry related to enforcement of the traffic law. Rodriguez, 135 S. Ct.

at 1615 (stating an “officer, in other words, may conduct certain unrelated checks

during an otherwise lawful traffic stop”). Further,

       an officer’s mission includes ordinary inquiries incident to the traffic
       stop. Typically such inquiries involve checking the driver’s license,
       determining whether there are outstanding warrants against the
                                         17


       driver, and inspecting the automobile’s registration and proof of
       insurance. These checks serve the same objective as enforcement
       of the traffic code: ensuring that vehicles on the road are operated
       safely and responsibly.

Id. (internal citations and marks omitted).

       The two most relevant cases decided post-Rodriguez support the same

conclusions. In Pardee, the Iowa Supreme Court stated, “[u]nrelated checks . . .

are matters that do not ‘serve the same objective as enforcement of the traffic

code: ensuring that vehicles on the road are operated safely and responsibly.’”

In re Pardee, 872 N.W.2d 384, 393 (Iowa 2015) (citation omitted). The Illinois

Supreme Court applied the same basic framework in Cummings:

       We believe Rodriguez supports the State’s interpretation. A traffic
       stop is analogous to a Terry stop, and its permissible duration is
       determined by the seizure's mission. The seizure’s mission
       consists of the purpose of the stop—in Rodriguez, traffic
       enforcement—and related safety concerns. Those related safety
       concerns include ‘ordinary inquiries incident to the traffic stop, and
       typically involve checking the driver's license, determining whether
       there are outstanding warrants against the driver, and inspecting
       the automobile's registration and proof of insurance. Those checks
       serve also to enforce the traffic code.

       Ordinary inquiries within the traffic stop's mission clearly do not
       offend the fourth amendment.
       ....
       Defendant's view of the ordinary inquiries, that they must relate to
       the initial purpose of the stop, would be in direct conflict with Holt’s
       officer safety justifications as favorably cited in Rodriguez.
       Rodriguez makes clear that unrelated inquiries impermissibly
       prolong the stop beyond its original mission when those inquiries
       are not precipitated by reasonable suspicion. Ordinary inquiries
       incident to the stop do not prolong the stop beyond its original
       mission, because those inquiries are a part of that mission. Indeed,
       defendant's view would collapse the two parts of the mission—the
       initial purpose of the stop and ordinary inquiries of the stop—into
       just the purpose of the stop. Nothing in Rodriguez suggests that
       license requests might be withdrawn from the list of ordinary
       inquiries for a nontraffic enforcement stop.
                                         18

People v. Cummings, 46 N.E.2d 248-251-52 (Ill. 2016) (internal citations and

marks omitted).

       The conclusion that the officer’s request for records during a lawfully

initiated traffic stop is independently justified without regard to the purpose of the

stop and without regard to whether the officer’s reasonable suspicion is

confirmed has been noted by at least one commentator:

               As one court has aptly put it, the “primary law enforcement
       purposes” for making a traffic stop are: “(1) to verify that a violation
       of the traffic laws has occurred or is occurring and, (2) to provide for
       the issuance of an appropriate ticket or citation charging such traffic
       violation or make an arrest of the driver based upon such violation.”
       This being the case, it might be thought that a close application of
       the Terry doctrine to traffic stops would mean that the police could
       not use the occasion to check, via radio or computer, various
       government records concerning the status of the driver and the
       vehicle; rather, the officer should merely investigate sufficiently to
       verify (where necessary) that his pre-stop suppositions about the
       violation are correct (sometimes they are not) and then simply
       proceed with citation or arrest. But the court responsible for the
       above-quoted pronouncement followed it with this postscript: “In
       furtherance of these purposes, the police officer is authorized to
       require the driver of the vehicle to produce a valid driver’s license
       and documentation establishing the ownership of the vehicle and
       that required public liability insurance coverages are in effect on
       such vehicle,” after which “the officer may run a computer check on
       the driver’s license and registration.” This kind of checking of
       government records incident to a “routine traffic stop,” which usually
       takes a matter of minutes, is well established as a part of the
       “routine,” and has consistently been approved and upheld by both
       federal and state courts.

Wayne R. LaFave, The “Routine Traffic Stop” From Start to Finish: Too Much

“Routine,” Not Enough Fourth Amendment, 102 Mich. L. Rev. 1843, 1874-75

(2004) (footnotes omitted).

       As the majority concludes, Jackson is the controlling case. The rationale

of Jackson has not been undermined by subsequent doctrinal developments. To
                                     19

the contrary, Jackson is rooted in long-standing Fourth Amendment principles.

Those principles were reaffirmed in Rodriguez and Pardee.    I concur in the

judgment.